— Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting defendant of second degree murder for the death of a 14-year-old girl, defendant raises several claims, only one of
*907which requires discussion. Defendant’s claim that the police lacked probable cause to arrest him is without merit. The record at the suppression hearing established that defendant voluntarily accompanied the police to the station for questioning (see, People v Grippo, 124 AD2d 985, lv denied 69 NY2d 881). The police informed defendant of his Miranda rights and informed him they were now investigating a homicide, not a missing person complaint. Defendant then voluntarily confessed to the murder. Thus, the police had probable cause to arrest defendant at the police station (see, People v Oates, 104 AD2d 907, 912; People v Mertens, 97 AD2d 595; People v Ellis, 83 AD2d 652). We have considered defendant’s remaining claims and find that each lacks merit. (Appeal from judgment of Oswego County Court, Sullivan, J. — murder, second degree.) Present — Dillon, P. J., Callahan, Green, Pine and Lawton, JJ.